Citation Nr: 0108071	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  95-24 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
frontal sinus fracture, currently rated as 10 percent 
disabling.  


ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from July 1989 to April 
1991.

This matter came to the Board of Veterans' Appeals (Board) 
from a decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.  Due to the 
veteran's change in residence, this case has been transferred 
to the RO in Baltimore, Maryland, which certified the case to 
the Board.  

FINDING OF FACT

The veteran's residuals of a frontal sinus fracture have not 
been manifested by more than moderate impairment, by three or 
more incapacitating episodes per year of sinusitis requiring 
prolonged antibiotic treatment, or by six or more non 
incapacitating episodes with purulent discharge or crusting.


CONCLUSION OF LAW

The schedular criteria for an increased evaluation for 
residuals of a frontal sinus fracture have not been met.  38 
U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
C.F.R. §§ 4.7, 4.97, 4.124a, Diagnostic Codes 6512, 8045 
(1996) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records document that the veteran 
suffered a frontal sinus fracture in March 1990.  Her 
treatment included an open reduction, internal fixation of 
frontal sinus fracture and iliac bone grafting of the frontal 
sinus at that time.  By rating action of December 1992, 
service connection for frontal sinus fracture was 
established.  The disability was initially rated as 
noncompensable.   

A VA examination was conducted in March 1995.  The veteran 
complained of facial tenderness in the site of the fractures.  
She also complained of constant headaches.  On examination, 
the examiner noticed facial tenderness.  The examiner 
observed that there were post-surgical deformities on the 
external aspect of the nose and some minimally noticeable 
surgical changes on examination of the nasal passages.  X-
rays were negative for skull fracture.  The diagnosis was 
post-multiple fractures of the skull and post-falling injury 
with fracture of the frontal sinus.  

By rating action of March 1995, a 10 percent rating was 
assigned.  That rating has remained in effect since.

In July 1995, the veteran offered testimony regarding the 
residuals associated with the head injury she sustained 
during service.  She made mention of a brain hernia, 
temporomandibular joint (TMJ) syndrome, memory loss, blurry 
vision, scars, nerve damage.  She pointed out that she has a 
scar on her forehead from the surgery, and a donor scar site 
on her left hip where the bone graft was taken.  

A VA examination was conducted in August 1995.  It was noted 
that since the time of her surgery, the veteran has not had 
significant sinus symptoms.  She could breathe adequately 
well through her nose.  The orbital rims were in excellent 
position, and the zygomatic arches were symmetrical and in 
normal position.  The septum was moderately deviated to the 
right.  The examiner also noted a scar just below the right 
zygoma horizontally, which the veteran reported has been 
present since the age of five.  The oropharynx was clear.  
The impression was fractured frontal sinus 1990, post-
operative obliteration with apparent excellent results.  X-
rays revealed evidence of surgical obliteration of the 
frontal sinuses, and no disease of the remaining paranasal 
sinuses.  

A VA examination was conducted in August 1997.  The veteran 
was noted to have an implant in her nose, but she could 
breathe through her nose fairly well.  She had a history of 
mild allergies.  She described shooting pain over her head 
when certain trigger points were touched in the forehead and 
she noted a history of migraines.  The examiner noticed a 
slight saddle deformity, and rigid support in the dorsum of 
the nose.  The nasal septum had a ridge along the right side, 
and the examiner did not see evidence of purulence.  Polyps 
were not present and the floor of the nose was clear.  The 
middle meatus did not have polyps.  Inferior and middle 
turbinates were symmetrical and normal in size.  Polyps were 
not seen in the nose.  The pertinent diagnoses were fractured 
frontal sinus postoperative repair with chronic sinusitis and 
subsequent headaches; and old fractured nose postoperative 
repair with deviated septum.  A computed tomography (CT) scan 
was ordered, but it appears that the veteran moved to another 
jurisdiction during the period the examinations were 
scheduled.  

A VA examination was conducted in March 1999.  The veteran 
indicated that breathing through her nose was not too bad and 
that she usually does not have a discharge unless she was 
suffering from a cold or flu.  She found it hard to exert 
herself enough to get short of breath because of her myotonic 
dystrophy.  The only medication she took for her sinuses was 
Tylenol Sinus P.M., and she took Motrin for the sinus 
headaches which generally lasted about three days.  The 
Motrin took the edge off of the headache, but did not provide 
complete relief.  Depending on the severity of the headache, 
she took between one and five per day.  The veteran also 
reported frontal headaches which radiated to the back of the 
head.  It hurt for her to move, and it was more than the 
migraine headache she experienced after the head injury.  She 
reported pain in the area of the titanium plate which is 
always present and never subsides.  The pain does not radiate 
anywhere else.  Sometimes the sinus headaches occurred every 
other month and last about two or three weeks.  About a year 
and a half prior to the examination, she had a severe 
bilateral sinus infection which required an outpatient visit 
to the emergency room.  She denied allergy attacks.  

On examination, there was tenderness over both frontal areas, 
as well as the maxillary sinus areas.  There was tenderness 
in the left eyebrow, and the veteran did not allow the 
examiner to press too firmly.  There was numbness at the top 
of her head, but not in the face.  She did not have facial 
droop.  The examiner noticed a well-healed 4-centimeter 
horizontal surgical scar over the zygomatic arch.  The 
pertinent impressions were chronic sinusitis, sinus 
headaches, migraine or vascular headaches related to trauma, 
headaches in the area of the titanium plate in the skull also 
related to trauma, and diplopia related to the headaches 
which are related to the trauma.  


Legal Analysis

The Board is satisfied that all relevant facts have been 
properly developed and that VA has fulfilled its duty to 
assist the veteran as mandated by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The veteran has been informed of the evidence 
necessary to substantiate her claim and provided an 
opportunity to submit such evidence.  Moreover, VA has 
conducted reasonable efforts to assist her in obtaining 
evidence necessary to substantiate her claim.  In this 
respect, the RO has made numerous attempts to develop the 
record and has obtained the veteran's treatment records and 
conducted an examination of the appellant.  Finally, the 
veteran has not identified any additional, relevant evidence 
that has not been requested or obtained.  Accordingly, the 
Board finds that the duty to assist has been fulfilled.  Id.

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Consideration is 
to be given to all other potentially applicable provisions of 
the regulations, whether or not they have been raised by the 
veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

The application of the pertinent provisions used to evaluate 
the current nature and extent of the service-connected 
disability at issue, must be considered in the context of the 
history of the disability as documented by the assembled 
records.  Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review the recorded history of a disability should 
be conducted in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). This decision will include a review of the entire 
record, but the focus will be on the most recent medical 
findings regarding the service-connected disability at issue.

Service connection is currently in effect for residuals of a 
frontal sinus fracture, rated as 10 percent disabling under 
the provisions of 38 C.F.R. §§ 4.97, 4.124a Diagnostic Codes 
8045-6512 (2000).  Diagnostic Code 8045 contemplates brain 
disease due to trauma, and Diagnostic Code 6512 contemplates 
chronic frontal sinusitis.  

The veteran is also service connected for myotonic dystrophy, 
post traumatic migraine headaches, and for residuals of a 
skull fracture with plate and cosmetic defect.  The appellant 
is in receipt of a 100 percent schedular disability 
evaluation.  

Purely neurological disabilities, such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc., 
following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code (e.g., 8045-
8207).  Purely subjective complaints such as headache, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma, will be rated 10 percent and no more under diagnostic 
code 9304.  This 10 percent rating will not be combined with 
any other rating for a disability due to brain trauma.  
Ratings in excess of 10 percent for brain disease due to 
trauma under diagnostic code 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045. 

In this case, the Board finds that Diagnostic Code 8045 does 
not apply when rating the particular disability.  Clearly, 
the veteran's disability stems from the head injury she 
sustained during service.  As noted above, however, service 
connection is in effect with separate 50 percent ratings each 
for the actual skull fracture and for migraine headaches.  If 
anything, Diagnostic Code 8045 could apply if the ratings of 
either one of those disabilities were at issue.  Here, the 
matter involves the sinuses, therefore this discussion will 
be limited to the application of Diagnostic Code 6512.  To do 
otherwise would violate the principles against pyramiding.  
38 C.F.R. § 4.14 (2000) ("The evaluation of the same 
disability under various diagnoses is to be avoided.").

Since the 1995 RO decision on appeal here, the regulations 
for evaluation of respiratory disorders were revised as of 
October 7, 1996.  61 Fed. Reg. 46720-46731 (1996).  The 
United States Court of Appeals for Veterans Claims (Court) 
has stated that where the law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Here, neither the recently amended nor the 
previous rating criteria is more favorable to the veteran.  
Therefore, the veteran's case will be reviewed under both 
criteria.  

The Court has further stated that when the Board addresses in 
its decision a question that was not addressed by the RO, the 
Board must consider the question of adequate notice of the 
Board's action and an opportunity to submit additional 
evidence and argument.  If not, it must be considered whether 
the veteran has been prejudiced thereby.  Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).  If the Board determines that the 
claimant has been prejudiced by a deficiency in the statement 
of the case, the Board should remand the case to the RO 
pursuant to 38 C.F.R. § 19.9 (2000), specifying the action to 
be taken.  Id.  The most recent supplemental statement of the 
case issued in May 1999 reflects the application of the new 
criteria.  Therefore, the veteran has been informed of the 
new criteria and their application to her case. 

Under 38 C.F.R. § 4.97, Diagnostic Code 6512 (1996), a 10 
percent rating was assigned for chronic frontal sinusitis 
which was moderate, with discharge or crusting or scabbing, 
infrequent headaches.  A 30 percent rating was assigned when 
the sinusitis was severe and manifested by frequently 
incapacitating recurrences, severe and frequent headaches, 
purulent discharge or crusting reflecting purulence.  

Under 38 C.F.R. § 4.97, Diagnostic Code 6512 (2000), a 10 
percent rating is assigned when there are one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent rating is assigned when 
there are three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  In a note 
following Diagnostic Code 6512, it is explained that an 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.

As noted above, neither version is more favorable to the 
veteran.  The diagnosis of chronic sinusitis and the 
veteran's complaints of sinus headaches are noted throughout 
the medical records.  Those records, however, including VA 
examination reports, do not show that sinusitis is of the 
severity required for a higher rating under the old or the 
new criteria.  VA examination reports reflect that the 
veteran reports being able to breathe fairly well, and she 
does not have any significant sinus symptoms, other than the 
headaches.  On examination in March 1999, the veteran 
reported that she usually does not have any discharge unless 
she is suffering from a cold or flu, and purulent discharge 
has never been reported.  Further, while the appellant 
reported in March 1999, that she had one severe bilateral 
sinus infection which required an outpatient visit to the 
emergency room, this single attack occurred about one and a 
half years prior to the date of the examination.  Finally, 
while the veteran clearly has problems with headaches, these 
have been more typically associated with her service 
connected migraine headache disorder, which currently 
evaluated as 50 percent disabling, and granting a higher 
rating for headache symptomatology would violate the 
principle set forth in 38 C.F.R. § 4.14.  Therefore, the 
evidence as a whole, does not show that the sinusitis is more 
than moderate in degree, or that the veteran suffers from 
incapacitating recurrences as required for a higher rating 
under the old criteria.  The disability picture presented 
most clearly fits the criteria for a 10 percent rating.  
Hence, an increased rating is not in order under the old 
criteria.

With regard to the new criteria, the disability picture 
presented also best resembles the criteria for the assignment 
of a 10 percent rating.  There has been one incapacitating 
episode per year, as noted on the most recent VA examination 
of March 1999, and any nonincapacitating episodes are 
characterized primarily by headaches and pain as the veteran 
did note that she has sinus headaches about every other 
month.  Finally, there is no evidence that the veteran's 
sinus disorder either necessitates the prolonged use of 
antibiotics, or that the disorder in manifested by purulent 
discharge or crusting.  Therefore, an increased rating is not 
warranted under the new regulation. 

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4 (2000), whether or not 
they have been raised by the veteran, as required by 
Schafrath.  The Board finds, however, that Diagnostic Codes 
other than 6512, do not provide a basis to assign an 
evaluation higher than the 10 percent rating currently in 
effect.  

The benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to a rating greater than 10 percent for frontal 
sinus fracture has not been established, and the appeal is 
denied.   


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 


